  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 1 of 19 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 SUPER INTERCONNECT                               §
 TECHNOLOGIES LLC,                                §
                                                  §      JURY TRIAL DEMANDED
        Plaintiff,                                §
                                                  §
 v.                                               §      CIVIL ACTION NO. 2:18cv463
                                                  §
 GOOGLE LLC,                                      §
                                                  §
         Defendant.                               §
                                                  §

       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Super Interconnect Technologies LLC (“Super Interconnect”) files this Original

Complaint against Google LLC (“Google”) for infringement of U.S. Patent No. 7,627,044 (“the

’044 patent”), U.S. Patent No. 6,463,092 (“the ’092 patent”), and U.S. Patent No. 7,158,593 (“the

’593 patent”).

                                         THE PARTIES

       1.    Super Interconnect Technologies LLC is a Texas limited liability company, located

at 1701 Directors Blvd., Suite 300, Austin, Texas 78744.

       2.    On information and belief, Google LLC is a wholly-owned subsidiary of Alphabet,

Inc. On information and belief, Google LLC is a limited liability company formed under the laws

of the State of Delaware that has its principal place of business located at located at 1600

Amphitheatre Parkway, Mountain View, CA 94043. Google may be served with process through

its registered agent, The Corporation Service Company, 251 Little Falls Drive, Wilmington,

Delaware 19808. Google does business in the State of Texas and in this District.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         1
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 2 of 19 PageID #: 2




                                 JURISDICTION AND VENUE

         3.   This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

         4.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         5.   Venue is proper in this judicial district under 28 U.S.C. § 1400(b) because Google

has committed acts of infringement in the District and has a regular and established place of

business in this District. On information and belief, multiple ISPs host Google Global Cache

servers in this District, which cache Google’s products and deliver them to residents of this

District. These Google Global Cache servers cache content that includes video advertising, apps,

and digital content from the Google Play store, among other things. Google generates revenue by

providing these services to residents of this District. Both the server itself and the place of the

Google Global Cache server, independently and together, constitute a “physical place” and a

“regular and established place of business” of Google. The Federal Circuit very recently denied

mandamus to Google where it challenged this Court’s ruling that venue was proper over it under

28 U.S.C. § 1400(b). See In re Google LLC, No. 2018-152, 2018 WL 5536478 (Fed. Cir. Oct. 29,

2018).

         6.   Google is subject to personal jurisdiction pursuant to due process due at least to its

substantial business in this State, including: (A) at least part of its infringing activities alleged

herein; and (B) regularly doing or soliciting business, engaging in other persistent conduct, and/or

deriving substantial revenue from goods sold and services provided to Texas residents. Google has

conducted and regularly conducts business within the United States and this District. Google has

purposefully availed itself of the privileges of conducting business in the United States, and more



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             2
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 3 of 19 PageID #: 3



specifically in Texas and this District. Google has sought protection and benefit from the laws of

the State of Texas by placing infringing products into the stream of commerce through an

established distribution channel with the awareness and/or intent that they will be purchased by

consumers in this District.

       7.     On information and belief, Google has significant ties to, and presence in, this

District, making venue in this judicial district both proper and convenient for this action.

                                             COUNT I
                    (INFRINGEMENT OF U.S. PATENT NO. 7,627,044)

       8.     Super Interconnect incorporates paragraphs 1 through 7 herein by reference.

       9.     Super Interconnect is the assignee of the ’044 patent, entitled “Clock-Edge

Modulated Serial Link with DC-Balance Control,” with ownership of all substantial rights in the

’044 patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringement. A true and correct copy of the ’044 patent is attached as Exhibit A.

       10.    The ’044 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’044 patent issued from U.S. Patent Application No.

11/264,303.

       11.    To the extent any marking or notice was required by 35 U.S.C. § 287, Super

Interconnect and all predecessors-in-interest to the ’044 patent have complied with the

requirements of that statute by providing actual or constructive notice to Google of its alleged

infringement.

       12.    Google has and continues to directly and/or indirectly infringe (by inducing

infringement and/or contributing to infringement) one or more claims of the ’044 patent in this

judicial district and elsewhere in the United States, including at least claims 1, 2, 8, 9, 10, 11, 12,

13, 14, 15 and 19, by, among other things, making, having made, using, offering for sale, selling,

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               3
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 4 of 19 PageID #: 4



and/or importing electronic devices with Universal Flash Storage (UFS) that incorporate the

fundamental technologies covered by the ’044 patent. These products are referred to as the “’044

Accused Products.” Examples of the ’044 Accused Products include, but are not limited to, the

Google Pixel and Google Pixel XL smartphones.

       13.   For example, the Google Pixel directly infringes claim 1 of the ’044 patent, as shown

in the below paragraphs.

       14.   An example of the Google Pixel is shown in the image below.




https://store.google.com/us/product/pixel_compare

       15.   Google incorporates UFS 2.0 storage in its Pixel family of products, as shown in the

image below.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          4
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 5 of 19 PageID #: 5




http://www.androidpolice.com/2016/10/04/google-pixel-and-pixel-xl-hands-on-google-takes-on-
the-iphone-by-becoming-the-iphone/

       16.   The images below show that the Google Pixel’s UFS storage uses the MIPI M-PHY

protocol for physical layer communication between the UFS host and the UFS device.




Arasan Chip Systems Inc. White Paper, “Universal Flash Storage: Mobilize Your Data” at 6
(Oct. 2012).




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                     5
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 6 of 19 PageID #: 6




Id.

       17.   UFS hosts and devices, which are included in the ’044 Accused Products, contain

signal transmitters. These signal transmitters drive a DC-balanced differential signal for a

communications channel. This signal is comprised of a pair of data signals: a positive (true) data

signal and a negative (complement) data signal. These transmitters multiplex a pulse-width

modulated clock signal, a data signal, and control signals to apply them to the communications

channel.

       18.   The ’044 Accused Products thus include each and every limitation of claim 1 of the

’044 patent; accordingly, they literally infringe this claim. Google directly infringes the ’044 patent

by making, using, offering to sell, selling, and/or importing the ’044 Accused Products. Google is

thereby liable for direct infringement.

       19.   During discovery and development of its infringement contentions, Plaintiff may

provide additional theories under which Google infringes the ’044 patent besides the example

provided above, including for the same product and using the same components identified above,

and nothing in the example above is meant to limit the infringement allegations of Plaintiff or limit

the interpretations of the claims or their terms.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               6
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 7 of 19 PageID #: 7



       20.   At a minimum, Google has known that the ’044 Accused Products infringe the ’044

patent at least as early as the service date of this Original Complaint.

       21.   Upon information and belief, since at least the above-mentioned date when Google

was on notice of its infringement, Google has actively induced, under U.S.C. § 271(b), third-party

manufacturers, distributors, importers and/or consumers that purchase or sell the ’044 Accused

Products that include all of the limitations of one or more claims of the ’044 patent to directly

infringe one or more claims of the ’044 patent by making, having made, using, offering for sale,

selling, and/or importing the ’044 Accused Products. Since at least the notice provided on the

above-mentioned date, Google does so with knowledge, or with willful blindness of the fact, that

the induced acts constitute infringement of the ’044 patent. Upon information and belief, Google

intends to cause, and has taken affirmative steps to induce, infringement by these third-party

manufacturers, distributors, importers, and/or consumers by, inter alia, creating advertisements

that promote the infringing use of the ’044 Accused Products, creating established distribution

channels for the ’044 Accused Products into and within the United States, manufacturing the ’044

Accused Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, and/or providing

technical support, replacement parts, or services for these products to these purchasers in the

United States. For example, Google provides technical support for the Pixel on its own website at

the following web address: https://support.google.com/pixelphone#topic=9153446.

       22.   Super Interconnect has been damaged as a result of Google’s infringing conduct

described in this Count. Google is, thus, liable to Super Interconnect in an amount that adequately

compensates Super Interconnect for Google’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           7
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 8 of 19 PageID #: 8



                                             COUNT II
                    (INFRINGEMENT OF U.S. PATENT NO. 6,463,092)

       23.    Super Interconnect incorporates paragraphs 1 through 22 herein by reference.

       24.    Super Interconnect is the assignee of the ’092 patent, entitled “System and Method

for Sending and Receiving Data Signals Over A Clock Signal Line,” with ownership of all

substantial rights in the ’092 patent, including the right to exclude others and to enforce, sue, and

recover damages for past and future infringement. A true and correct copy of the ’092 patent is

attached as Exhibit B.

       25.    The ’092 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’092 patent issued from U.S. Patent Application No.

09/393,235.

       26.    To the extent any marking or notice was required by 35 U.S.C. § 287, Super

Interconnect and all predecessors-in-interest to the ’092 patent have complied with the

requirements of that statute by providing actual or constructive notice to Google of its alleged

infringement.

       27.    Google has and continues to directly and/or indirectly infringe (by inducing

infringement and/or contributing to infringement) one or more claims of the ’092 patent in this

judicial district and elsewhere in the United States, including at least claims 1, 2, 5, 10, and 11 by,

among other things, making, having made, using, offering for sale, selling, and/or importing

electronic devices with Universal Flash Storage (UFS) that incorporate the fundamental

technologies covered by the ’092 patent. These products are referred to as the “’092 Accused

Products.” Examples of the ’092 Accused Products include, but are not limited to, the Google Pixel

and Google Pixel XL smartphones.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               8
  Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 9 of 19 PageID #: 9



       28.   For example, the Google Pixel directly infringes claim 1 of the ’029 patent, as shown

in the below paragraphs.

       29.   An example of the Google Pixel is shown in the image below.




https://store.google.com/us/product/pixel_compare

       30.   Google incorporates UFS 2.0 storage in its Pixel family of products, as shown in the

image below.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          9
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 10 of 19 PageID #: 10



http://www.androidpolice.com/2016/10/04/google-pixel-and-pixel-xl-hands-on-google-takes-on-
the-iphone-by-becoming-the-iphone/

       31.   The images below show that the Google Pixel’s UFS storage uses the MIPI M-PHY

protocol for physical layer communication between the UFS host and the UFS device.




Arasan Chip Systems Inc. White Paper, “Universal Flash Storage: Mobilize Your Data” at 6
(Oct. 2012).




Id.

       32.   UFS hosts and devices, which are included in the ’092 Accused Products, multiplex

clock and data signals for transmission over a single communications channel. This clock signal



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                      10
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 11 of 19 PageID #: 11



is modulated based on the data to be transmitted before being combined with the output data

stream.

          33.   The ’092 Accused Products thus include each and every limitation of claim 1 of the

’092 patent; accordingly, they literally infringe this claim. Google directly infringes the ’092 patent

by making, using, offering to sell, selling, and/or importing the ’092 Accused Products. Google is

thereby liable for direct infringement.

          34.   During discovery and development of its infringement contentions, Plaintiff may

provide additional theories under which Google infringes the ’092 patent besides the example

provided above, including for the same product and using the same components identified above,

and nothing in the example above is meant to limit the infringement allegations of Plaintiff or limit

the interpretations of the claims or their terms.

          35.   At a minimum, Google has known that the ’092 Accused Products infringe the ’092

patent at least as early as the service date of this Original Complaint.

          36.   Upon information and belief, since at least the above-mentioned date when Google

was on notice of its infringement, Google has actively induced, under U.S.C. § 271(b), third-party

manufacturers, distributors, importers and/or consumers that purchase or sell the ’092 Accused

Products that include all of the limitations of one or more claims of the ’092 patent to directly

infringe one or more claims of the ’092 patent by making, having made, using, offering for sale,

selling, and/or importing the ’092 Accused Products. Since at least the notice provided on the

above-mentioned date, Google does so with knowledge, or with willful blindness of the fact, that

the induced acts constitute infringement of the ’092 patent. Upon information and belief, Google

intends to cause, and has taken affirmative steps to induce, infringement by these third-party

manufacturers, distributors, importers, and/or consumers by, inter alia, creating advertisements



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              11
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 12 of 19 PageID #: 12



that promote the infringing use of the ’092 Accused Products, creating established distribution

channels for the ’092 Accused Products into and within the United States, manufacturing the ’092

Accused Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, and/or providing

technical support, replacement parts, or services for these products to these purchasers in the

United States. For example, Google provides technical support for the Pixel on its own website at

the following web address: https://support.google.com/pixelphone#topic=9153446.

       37.    Super Interconnect has been damaged as a result of Google’s infringing conduct

described in this Count. Google is, thus, liable to Super Interconnect in an amount that adequately

compensates Super Interconnect for Google’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT III
                    (INFRINGEMENT OF U.S. PATENT NO. 7,158,593)

       38.    Super Interconnect incorporates paragraphs 1 through 37 herein by reference.

       39.    Super Interconnect is the assignee of the ’593 patent, entitled “Combining a Clock

Signal and a Data Signal,” with ownership of all substantial rights in the ’593 patent, including the

right to exclude others and to enforce, sue, and recover damages for past and future infringement.

A true and correct copy of the ’593 patent is attached as Exhibit C.

       40.    The ’593 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’593 patent issued from U.S. Patent Application No.

10/099,533.

       41.    To the extent any marking or notice was required by 35 U.S.C. § 287, Super

Interconnect and all predecessors-in-interest to the ’593 patent have complied with the



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            12
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 13 of 19 PageID #: 13



requirements of that statute by providing actual or constructive notice to Google of its alleged

infringement.

       42.    Google has and continues to directly and/or indirectly infringe (by inducing

infringement and/or contributing to infringement) one or more claims of the ’593 patent in this

judicial district and elsewhere in the United States, including at least claims 34 and 35, by, among

other things, making, having made, using, offering for sale, selling, and/or importing electronic

devices with Universal Flash Storage (UFS) that incorporate the fundamental technologies covered

by the ’593 patent. These products are referred to as the “’593 Accused Products.” Examples of

the ’593 Accused Products include, but are not limited to, the Google Pixel and Pixel XL

smartphones.

       43.    The Google Pixel directly infringes claim 34 of the ’593 patent, as shown in the below

paragraphs.

       44.    An example of the Google Pixel is shown in the image below.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           13
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 14 of 19 PageID #: 14




https://store.google.com/us/product/pixel_compare

       45.   Google incorporates UFS 2.0 storage in its Pixel family of products, as shown in the

image below.




http://www.androidpolice.com/2016/10/04/google-pixel-and-pixel-xl-hands-on-google-takes-on-
the-iphone-by-becoming-the-iphone/

       46.     The images below show that the Google Pixel’s UFS storage uses the MIPI M-PHY

protocol for physical layer communication between the UFS host and the UFS device.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        14
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 15 of 19 PageID #: 15




Arasan Chip Systems Inc. White Paper, “Universal Flash Storage: Mobilize Your Data” at 6
(Oct. 2012).




Id.

       47.     UFS hosts and devices, which are included in the ’593 Accused Products, contain

signal transmitters. These transmitters encode the data to be transmitted and further multiplex a

pulse-width modulated clock signal, an encoded data signal, and control signals to apply them to

the communications channel. This encoding scheme shifts an energy spectrum of the combined

clock and encoded data signal away from an effective loop bandwidth of a clock recovery block.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        15
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 16 of 19 PageID #: 16



       48.     The ’593 Accused Products thus include each and every limitation of claim 34 of

the ’593 patent; accordingly, they literally infringe this claim. Google directly infringes the ’593

patent by making, using, offering to sell, selling, and/or importing the ’593 Accused Products.

Google is thereby liable for direct infringement.

       49.     During discovery and development of its infringement contentions, Plaintiff may

provide additional theories under which Google infringes the ’593 patent besides the example

provided above, including for the same product and using the same components identified above,

and nothing in the example above is meant to limit the infringement allegations of Plaintiff or limit

the interpretations of the claims or their terms.

       50.     At a minimum, Google has known that the ’593 Accused Products infringe the ’593

patent at least as early as the service date of this Original Complaint.

       51.   Upon information and belief, since at least the above-mentioned date when Google

was on notice of its infringement, Google has actively induced, under U.S.C. § 271(b), third-party

manufacturers, distributors, importers and/or consumers that purchase or sell the ’593 Accused

Products that include all of the limitations of one or more claims of the ’593 patent to directly

infringe one or more claims of the ’593 patent by making, having made, using, offering for sale,

selling, and/or importing the ’593 Accused Products. Since at least the notice provided on the

above-mentioned date, Google does so with knowledge, or with willful blindness of the fact, that

the induced acts constitute infringement of the ’593 patent. Upon information and belief, Google

intends to cause, and has taken affirmative steps to induce, infringement by these third-party

manufacturers, distributors, importers, and/or consumers by, inter alia, creating advertisements

that promote the infringing use of the ’593 Accused Products, creating established distribution

channels for the ’593 Accused Products into and within the United States, manufacturing the ’593



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            16
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 17 of 19 PageID #: 17



Accused Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, and/or providing

technical support, replacement parts, or services for these products to these purchasers in the

United States. For example, Google provides technical support for the Pixel on its own website at

the following web address: https://support.google.com/pixelphone#topic=9153446.

       52.     Super Interconnect has been damaged as a result of Google’s infringing conduct

described in this Count. Google is, thus, liable to Super Interconnect in an amount that adequately

compensates Super Interconnect for Google’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                       JURY DEMAND

        Super Interconnect hereby requests a trial by jury pursuant to Rule 38 of the Federal

 Rules of Civil Procedure.

                                    PRAYER FOR RELIEF

        Super Interconnect requests that the Court find in its favor and against Google, and that

 the Court grant Google the following relief:

        a.      Judgment that one or more claims of the ’044, ’092, and ’593 patents have been
                infringed, either literally and/or under the doctrine of equivalents, by Google
                and/or by others whose infringement has been induced by Google;

        b.      Judgment that Google account for and pay to Super Interconnect all damages
                to and costs incurred by Super Interconnect because of Google’s infringing
                activities and other conduct complained of herein;

        c.      Judgment that Google account for and pay to Super Interconnect a reasonable,
                ongoing, post-judgment royalty because of Google’s infringing activities and
                other conduct complained of herein;

        d.      Judgment that Google’s conduct warrants that the Court award treble damages
                pursuant to 35 U.S.C. § 284;

        e.      Judgement that Super Interconnect be granted pre-judgment and post-judgment


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          17
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 18 of 19 PageID #: 18



                interest on the damages caused by Google’s infringing activities and other
                conduct complained of herein;

        f.      Judgment and an order finding this to be an exceptional case and requiring
                Google to pay the costs of this action (including all disbursements) and attorneys’
                fees as provided by 35 U.S.C. § 285; and

        g.      That Super Interconnect be granted such other and further relief as the Court may
                deem just and proper under the circumstances.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            18
 Case 2:18-cv-00463-JRG Document 1 Filed 11/02/18 Page 19 of 19 PageID #: 19



Dated: November 2, 2018                              Respectfully submitted,

                                                     /s/ Jeffrey R. Bragalone w/permission
                                                     Wesley Hill
                                                     Jeffrey R. Bragalone
                                                     Texas Bar No. 02855775
                                                     LEAD ATTORNEY
                                                     T. William Kennedy Jr.
                                                     Texas Bar No. 24055771
                                                     Brian P. Herrmann
                                                     Texas Bar No. 24083174

                                                     Bragalone Conroy PC
                                                     2200 Ross Avenue
                                                     Suite 4500W
                                                     Dallas, TX 75201
                                                     Tel: (214) 785-6670
                                                     Fax: (214) 785-6680
                                                     jbragalone@bcpc-law.com
                                                     bkennedy@bcpc-law.com
                                                     bherrmann@bcpc-law.com


                                                     OF COUNSEL:

                                                     Wesley Hill
                                                     State Bar No. 24032294
                                                     Ward, Smith & Hill, PLLC
                                                     PO Box 1231
                                                     Longview, Texas 75606-1231
                                                     (903) 757-6400 (telephone)
                                                     (903) 757-2323 (facsimile)
                                                     wh@wsfirm.com




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       19
